
	
		II
		109th CONGRESS
		2d Session
		S. 2753
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a program to improve the
		  provision of caregiver assistance services for veterans.
	
	
		1.Improvement of services for
			 caregivers of veterans
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out a program to expand and improve the services
			 that assist caregivers of veterans, including veterans of the Global War on
			 Terrorism.
			(b)Caregiver
			 Assistance ServicesFor
			 purposes of this section, the term caregiver assistance services
			 includes the following:
				(1)Adult-day health care services.
				(2)Coordination of services needed by
			 veterans, including services for readjustment and rehabilitation.
				(3)Transportation services.
				(4)Caregiver support services, including
			 education, training, and certification of family members in caregiver
			 activities.
				(5)Home care services.
				(6)Respite care.
				(7)Hospice services.
				(8)Any modalities of non-institutional
			 long-term care.
				(c)Funding
				(1)Source of
			 fundsIn carrying out the
			 program required by 
			 subsection (a), the Secretary shall identify, from funds
			 available to the Department of Veterans Affairs for medical care, an amount not
			 less than $10,000,000 to be available to carry out the program and to be
			 allocated to facilities of the Department pursuant to
			  subsection
			 (d).
				(2)Minimum
			 allocation of fundsIn
			 identifying available amounts pursuant to
			  paragraph
			 (1), the Secretary shall ensure that, after the allocation of
			 funds under 
			 subsection (d), the total expenditure for programs in support
			 of caregiver assistance services for veterans is not less than $10,000,000 in
			 excess of the baseline amount.
				(3)Baseline
			 amountFor purposes of
			  paragraph
			 (2), the baseline amount is the amount of the total
			 expenditures on programs in support of caregiver assistance services for
			 veterans for the most recent fiscal year for which final expenditure amounts
			 are known, adjusted to reflect any subsequent increase in applicable costs to
			 support such services through the Veterans Health Administration.
				(d)Allocation of
			 funds to FacilitiesThe
			 Secretary shall allocate funds identified pursuant to
			  subsection
			 (c)(1) to individual medical facilities of the Department in
			 such amounts as the Secretary determines appropriate based upon proposals
			 submitted by such facilities for the use of such funds for improvements to the
			 support of the provision of caregiver assistance services for veterans. Special
			 consideration should be given to rural facilities, including those without a
			 long-term care facility of the Department.
			(e)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the implementation of this section. The
			 report shall include information on the allocation of funds to facilities of
			 the Department under 
			 subsection (d) and a description of the improvements made with
			 funds so allocated to the support of the provision of caregiver assistance
			 services for veterans.
			
